PER CURIAM.
Appellant was convicted of strong-arm robbery and grand theft. Both convictions involved the taking of the same property at the same time and place. He now appeals from the convictions and sentences imposed.
We find no error demonstrated with regard to the denial of appellant’s motion for judgment of acquittal. We do find error, however, in the dual convictions and sentences. One cannot be convicted and sentenced for both robbery and grand theft for the taking of the same property valued at over $100. Carawan v. State, 515 So.2d 161 (Fla.1987); State v. Bing, 514 So.2d 1101 (Fla.1987). The offense involved occurred prior to the passage of section 775.-021(4)(a), Florida Statutes (Supp.1988). See State v. Smith, 547 So.2d 613 (Fla.1989).
Accordingly, we affirm the conviction for armed robbery and remand for resentenc-ing for that crime only. The conviction for second-degree grand theft and sentence therefor are reversed.
DOWNEY, GLICKSTEIN and WARNER, JJ., concur.